Walker, J. Upon examination of the record, in this case,, it appears that the same case, which is brought here by the plaintiff in error, who was the defendant in the court below, has been brought into this court by the defendant here, the plaintiff in the court below; and upon which an opinion has-been delivered reversing the judgment of the circuit court upon grounds which would, in any event, have been fatal to the successful prosecution of this writ, and supersedes the necessity of further action in this case. The case must, therefore, be dismissed with costs.